BY THE COMMISSION.
By this application, Stan Goodson, Route 2, Box 302, Silver Springs, Florida 32688, seeks the issuance of a permit authorizing the transportation of freight between all points in the state of Florida purely incidental to the applicant’s primary business of installation, maintenance and repair where such transportation is in single, casual and non-recurring trips.
After considering the foregoing application, the commission finds that the proposed transportation falls within the ambit of Section 323.04(1) (c), Florida Statutes, and that such transportation is purely incidental to applicant’s primary business of maintenance, and that said applicant’s business requires the performance of substantial services in addition to transportation.
Accordingly, the commission concludes as a matter of law that the applicant has properly and duly filed its application; that the applicant is informed of the commission’s rules, regulations and restrictions and that same are reasonable; that applicant will observe and comply with same; and that the applicant herein is entitled to such permit as a matter of course pursuant to Section 323.05(1), Florida Statutes.
It is therefore ordered that Permit No. 2895 be and the same is hereby issued as a matter of right and without public hearing to Stan Goodson, Route Two, Box 302, Silver Springs, incidental to the applicant’s primary business of installation, maintenance or repair where such transportation is in single, casual and nonrecurring trips.
*195It is further ordered that as a condition precedent to the above that the applicant comply with the commission’s rules and regulations pertaining to safety, road tax, license tags, insurance and all applicable rules and regulations of the commission.